IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT


                                            No. 95-20864
                                         (Summary Calendar)




UNITED STATES OF AMERICA,

                                                                                    Plaintiff-Appellee,

                                                versus

RAYMOND DALE SMITH,

                                                                                 Defendant-Appellant.


                              Appeal from United States District Court
                                 for the Southern District of Texas
                                           (CR-H-95-9)


                                August 14, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

        Raymond Dale Smith appeals his conviction and sentence for possession of a firearm by a

felon. We reject Smith’s argument that evidence should have been suppressed. The affidavit

supporting the search warrant was not so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable. United States v. Satterwhite, 980 F.2d 317, 320 (5th Cir.

1992); see United States v. Brown, 941 F.2d 1300, 1303-04 (5th Cir.), cert. denied, 502 U.S. 1008


        *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
(1991). We decline to address Smith’s allegations of ineffective assistance of counsel because he did

not present them to the district court; thus, the record is inadequate to eval uate the merits of the

claim. United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987), cert. denied, 484 U.S. 1075

(1988). The district court did no t clearly err by denying Smith a reduction in offense level for

acceptance of responsibility. United States v. Gonzalez, 19 F.3d 982, 983 (5th Cir.), cert. denied,

115 S. Ct. 229 (1994).

       AFFIRMED.




                                                 2